Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 26, 1991, convicting him of defrauding the government, grand larceny in the third degree, and falsifying business records in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.